Affirmed as Modified and Opinion Filed August 8, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00370-CV


                    IN THE INTEREST OF B.T.G., A MINOR CHILD


                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-12707-U


                             MEMORANDUM OPINION
                       Before Justices Fillmore, Whitehill, and Boatright
                                 Opinion by Justice Whitehill

       Husband appeals pro se from a final divorce decree. He asserts eleven issues. We

sustain his issue arguing that the decree contains an improper severance provision. We overrule

or dismiss his remaining issues. Accordingly, we modify the judgment by deleting the improper

severance provision, and we affirm the judgment as modified.

                                       I. BACKGROUND

       This divorce case has a lengthy procedural history, and the parties have been before us on

direct appeal twice before. See, e.g., In re B.T.G., 494 S.W.3d 839 (Tex. App.—Dallas 2016, no

pet.); Gore v. Gore, No. 05-13-01025-CV, 2014 WL 1018650 (Tex. App.—Dallas Mar. 17,

2014, no pet.) (mem. op.).
A.     Commencement, Divorce Decree, and Severance

       In July 2012, Husband filed for divorce from Wife after roughly one year of marriage. In

re B.T.G., 494 S.W.3d at 840. Wife filed a separate divorce petition that was assigned to a

different trial court, but the cases were ultimately consolidated. Id. They have a son, B.T.G.,

who was born during the marriage. Id.

       In October 2012, Wife moved to sever the divorce from the SAPCR (suit affecting

parent–child relationship) part of the litigation. Id. The trial court granted the severance motion,

held a bench trial in the divorce case, and signed a final divorce decree. Id. at 841. Husband

appealed the severed divorce decree. Id. at 843.

B.     The Severed SAPCR

       After the severance the parties continued to litigate the SAPCR. On July 10, 2013, the

trial judge signed a final SAPCR judgment, which Husband timely appealed. See id. at 841 n.2.

       In October 2013, the trial judge signed an order that (i) granted Husband’s new trial

motion in the SAPCR case but (ii) maintained the SAPCR order as a temporary order pending

the divorce decree appeal’s outcome.       We then dismissed the SAPCR appeal for lack of

jurisdiction based on the new trial order. Gore, 2014 WL 1018650, at *1.

       In August 2015, we issued an opinion affirming the divorce decree. Husband timely

sought rehearing, which motion remained pending until April 2016 when we granted rehearing

and issued a new opinion that vacated the severance and remanded. See Part I.C infra; 494
S.W.3d at 844.

       Meanwhile, the SAPCR was set for a November 19, 2015 bench trial. On November 10,

2015, Husband filed a “Notice of Jury Request and Request for Pretrial Conference” asserting

that he had previously requested a jury trial. Nevertheless, the trial court proceeded with the

SAPCR bench trial as scheduled and took the matter under advisement.


                                                –2–
       On January 22, 2016, the trial judge signed a final judgment concerning the SAPCR.

Husband timely filed a request for findings of fact and conclusions of law. He also filed a new

trial motion, which was overruled by operation of law. The trial judge later signed findings and

conclusions.

       Husband timely appealed the SAPCR judgment.

C.     Vacatur of the Severance and Final Judgment

       On April 7, 2016, we granted rehearing in the divorce decree appeal, issued a new

opinion, and rendered judgment vacating the 2012 severance order and remanding the divorce

part of the case. In re B.T.G., 494 S.W.3d at 844.

       We then abated this SAPCR appeal, remanding the case with instructions to the trial

court to enter a single judgment. The trial court complied, signing a single judgment consisting

of the 2012 divorce decree’s text immediately followed by the January 2016 SAPCR judgment’s

text. We then reinstated this appeal.

       Husband filed a pro se brief. Wife did not file a brief.

                                          II. ANALYSIS

A.     Issues One and Eleven: Was the October 22, 2013 SAPCR new trial order void to
       the extent it purported to make the July 10, 2013 SAPCR judgment a temporary
       order?

       Husband’s first and eleventh issues center on the October 22, 2013 order that both

granted Husband’s new trial motion and maintained the July 10, 2013 SAPCR judgment in effect

as a temporary order. Husband’s first issue argues that to the extent the October 22 order was a

temporary order it violated the time limit set forth in Family Code § 109.001(a). Husband’s

eleventh issue supports his first issue by arguing that the October 22 order was an untimely

temporary order because the new trial order vacated a prior judgment and returned the case to the

trial docket. We conclude that Husband’s first and eleventh issues are moot.


                                               –3–
        An issue is moot if a party seeks a judgment (i) on a controversy that does not really exist

or (ii) that cannot have any practical legal effect on an existing controversy. Seals v. City of

Dallas, 249 S.W.3d 750, 754 (Tex. App.—Dallas 2008, no pet.). “It is well-settled a temporary

order is superseded by entry of a final order, rendering moot any complaint about the temporary

order.” In re M.L.R., No. 05-15-00647-CV, 2016 WL 5791530, at *2 (Tex. App.—Dallas Oct. 4,

2016, no pet.) (mem. op.). Here, even if Husband were correct that the October 22 order was a

temporary order rendered in violation of § 109.001(a), the July 5, 2016 final judgment

superseded it. Husband does not explain what practical consequences would follow if we

sustained his first and eleventh issues, and we cannot perceive any. To the extent he wishes to

complain about contempt orders that may have been based on the provisions of the July 10, 2013

SAPCR order or the October 22, 2013 new trial order, he must do so by original proceeding. See

Part II.D infra.

        Accordingly we dismiss Husband’s first and eleventh issues as moot.

B.      Issue Two: Did the trial court err by trying the SAPCR case without a jury?

        Husband’s second issue argues that he timely requested a jury trial and the trial court

erred by trying the SAPCR case without a jury. We review the trial court’s denial of a jury

request for abuse of discretion. Mercedes-Benz Credit Corp. v. Rhyne, 925 S.W.2d 664, 666

(Tex. 1996). We reject this issue because the trial court could have reasonably concluded that

Husband had not paid the jury fee or filed a proper Rule 217 affidavit.

        There is a right to jury trial as to some issues in a SAPCR. See TEX. FAM. CODE

§ 105.002. To be entitled to a jury trial, a party must timely (i) file a written request for a jury

trial and (ii) either pay the jury fee or file an affidavit of inability to pay the fee. See TEX. R. CIV.

P. 216–17. The deadline is 30 days before trial. See id.; see also Brockie v. Webb, 244 S.W.3d
905, 908 (Tex. App.—Dallas 2008, pet. denied). A court has discretion to deny a jury trial if the


                                                  –4–
request or the fee payment is untimely. Lynd v. Bass Pro Outdoor World, Inc., No. 05-12-

00968-CV, 2014 WL 1010120, at *11 (Tex. App.—Dallas Mar. 12, 2014, pet. denied) (mem.

op.). Also, “[f]ailure of a party to appear for trial shall be deemed a waiver by him of the right to

trial by jury.” TEX. R. CIV. P. 220.

       The appellate record relevant to this issue is unclear. We find no jury demand in the

record, and Husband’s assertion that he timely requested a jury is unsupported by record

references. Although the computer-generated “Case Summary” indicates that Husband paid

some “case fees,” it does not specifically show that he paid the jury fee—in fact it indicates he

had a balance owed throughout the case. And Husband’s brief suggests that his jury fee was

covered by the indigency affidavit he filed at the outset of the case.

       Nevertheless, in February 2013 the trial court signed an order setting the severed SAPCR

for jury trial in April 2013. It appears that the trial did not happen until July 2013. A default

judgment was then rendered against Husband, and Husband’s new trial motion was granted in

October 2013.

       On August 31, 2015, there was an unrecorded pretrial hearing. At the beginning of the

bench trial on November 19, 2015, the trial judge stated without contradiction (and Husband’s

brief agrees) that Husband did not appear at the pretrial hearing. The trial judge also stated that

the case was set for trial at the pretrial hearing. The only reasonable inference is that the trial

setting was for a bench trial.

       Husband’s brief further asserts, without record support, that he attempted to efile a jury

demand on October 12, 2015, but it was rejected by the court clerk.

       On November 10, 2015, Husband filed a “Notice of Jury Request and Request for Pretrial

Conference,” which is in the appellate record. In it he asserted that he had previously requested




                                                –5–
a jury trial, but he did not say when he made his jury demand or make any reference to paying

the jury fee.

        When the November 19 bench trial began, Husband objected to proceeding without a

jury. The trial judge said that Husband had asked for a jury trial “at some point in time.” But the

judge observed that (i) Husband had failed to appear at the August pretrial hearing and (ii) the

trial was set at that time. Moreover, Wife’s counsel argued that the court’s record did not

indicate that the jury fee had been paid. The trial judge concluded that Husband had waived his

right to a jury trial by failing to appear at the pretrial conference and then failing to take action

promptly after learning a bench trial had been set. It then proceeded with trial.

        We may affirm a trial court’s ruling based on any legal theory properly before it.

Victoria Gardens of Frisco v. Walrath, 257 S.W.3d 284, 290 (Tex. App.—Dallas 2008, pet.

denied). Wife raised the issue of Husband’s failure to pay the jury fee. We conclude that

Husband has not shown an abuse of discretion because he has not shown that he timely paid the

jury fee or filed a proper Rule 217 affidavit of inability to pay the jury fee. See In re M.N.M.,

No. 05-14-00723-CV, 2014 WL 6737003, at *7–9 (Tex. App.—Dallas Dec. 1, 2014, pet. denied)

(mem. op.) (reaching same conclusion where record did not show jury fee was paid).

        First, as to the jury fee, Husband relies on a statement by Wife’s counsel at an August

2013 hearing that Husband “paid the jury fee on the SAPCR.” But at the November 19, 2015

bench trial, Wife’s counsel argued that the court’s records did not show that Husband had paid

the jury fee. Husband made no response to that argument. Given Husband’s silence, we

conclude that the trial court was not bound to conclude that Husband had paid the jury fee based

on opposing counsel’s statement at a hearing over two years earlier where the record does not

clearly show that Husband actually paid that fee.




                                                –6–
       Second, we address the possibility that Husband timely filed an affidavit of inability to

pay. Although Husband refers to a Rule 145 affidavit of indigency he filed at the beginning of

the case, that affidavit does not prove the two matters specifically required by Rule 217:

(i) Husband’s inability to pay the jury fee, and (ii) Husband’s inability to obtain the necessary

funds by the pledge of property or otherwise. See TEX. R. CIV. P. 217. Moreover, although

Husband’s brief acknowledges that in October 2015 (before the trial began), the court told him

that his affidavit was “no longer good” and that he needed to submit another one, Husband does

not argue that he did so and no such document is in the record.

       The fact that the trial court once set this case for jury trial makes this case similar to

Mercedes-Benz, but Mercedes-Benz is distinguishable. In that case, the defendants requested a

jury trial but did not pay the fee. 925 S.W.2d at 665. The trial court set the case for jury trial.

Id. A few days before trial, the plaintiff discovered that the fee had not been paid, filed a jury

demand, and paid the fee. Id. Nevertheless, the trial court denied the plaintiff’s jury request and

held a bench trial. Id. at 665–66. The supreme court held that the trial court abused its discretion

because (i) the plaintiff was entitled to rely on the court’s order setting the case for jury trial, and

(ii) the court had to give the plaintiff a reasonable time to demand a jury and pay the fee if it

decided to change its order. Id. at 666. Here, the trial court once set the case for jury trial in

2013, but in August 2014 it set the case for bench trial the following November 19. Husband

does not deny having notice of the setting but instead argues that he unsuccessfully attempted to

efile a jury demand on October 12th. As explained above, the record does not support this claim;

more importantly, the record does not show that he ever paid the jury fee or filed a proper Rule

217 affidavit. Because Husband had time to comply with Rules 216 and 217 but did not do so,

Mercedes-Benz is not controlling.




                                                 –7–
        Because Husband has not shown that he timely paid the jury fee or timely submitted a

proper Rule 217 affidavit, we conclude that he has not shown that the trial court abused its

discretion by denying his jury request. See In re M.N.M., 2014 WL 6737003, at *7–9. We

overrule Husband’s second issue.

C.      Issue Three: Did the trial err by making a family violence finding against
        Husband?

        Husband’s third issue attacks the trial court’s finding that Husband had a history or

pattern of committing family violence. We conclude that this issue is inadequately briefed.

        An appellant’s brief must present “a clear and concise argument for the contentions

made, with appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(i). Here,

Husband’s brief cites no legal authorities, nor does the brief explain the legal standards for a

family violence finding. “If we are not provided with existing legal authority that can be applied

to the facts of the case, the brief fails.” Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d
893, 896 (Tex. App.—Dallas 2010, no pet.).

        Because Husband’s brief on this issue does not meet these standards, we overrule his

third issue.

D.      Issue Four: Did the trial court err by finding Husband in contempt for failure to
        pay child support?

        Husband’s fourth issue attacks the trial court’s December 3, 2013 order finding Husband

in contempt for failing to pay court ordered child support. We reject this argument because a

direct appeal, like this current proceeding, is not the proper vehicle to challenge that contempt

finding.

        Contempt orders must be challenged by mandamus or by writ of habeas corpus,

depending on whether confinement is involved. See In re M.J., 227 S.W.3d 786, 793 (Tex.




                                               –8–
App.—Dallas 2006, pet. denied, orig. proceeding [mand. denied]). Indeed, Husband has filed

several original proceedings attacking the December 3, 2013 contempt order.1

          Because this is a direct appeal, we lack jurisdiction to review his attack on the contempt

order. See In re P.K., No. 05-16-01230-CV, 2017 WL 359778, at *1 (Tex. App.—Dallas Jan.

17, 2017, no pet.) (mem. op.); In re M.J., 227 S.W.3d at 793.                                      Accordingly, we dismiss

Husband’s fourth issue.

E.        Issue Five: Did the trial court err by awarding attorney’s fees against Husband
          despite Husband’s bankruptcy filing?

          Husband’s fifth issue makes three arguments regarding the trial court’s fee award: (i) the

award violated an automatic stay related to his personal bankruptcy, (ii) the fee award was

discharged in his bankruptcy, and (iii) the trial court made its award based on Wife’s untimely

requested findings and conclusions. We address his arguments in that sequence.

          1.        Did the trial court enter the SAPCR judgment in violation of the automatic
                    stay?

          Husband argues principally that the trial court erred by assessing attorney’s fees against

him because an automatic bankruptcy stay was in effect. These are the pertinent facts:

          The July 10, 2013 SAPCR order/judgment assessed $12,500 in attorney’s fees against

Husband.

          Three months later, the trial court granted Husband’s new trial motion but continued the

July 10 order in effect as a temporary order.

          On January 16, 2015, Husband filed a suggestion of bankruptcy in which he represented

that he had filed a bankruptcy case two days earlier.



     1
       See In re Gore, No. 05-15-01414-CV, 2015 WL 7731698 (Tex. App.—Dallas Dec. 1, 2015, orig. proceeding) (mem. op.); In re Gore, 454
S.W.3d 711 (Tex. App.—Dallas 2015, orig. proceeding) (mem. op.); In re Gore, No. 05-14-01422-CV, 2014 WL 6466845 (Tex. App.—Dallas
Nov. 19, 2014, orig. proceeding [habeas denied]) (mem. op.); In re Gore, No. 05-14-00103-CV, 2014 WL 476784 (Tex. App.—Dallas Feb. 5,
2014, orig. proceeding [mand. denied]) (mem. op.).



                                                                 –9–
       Ten months later, at the November 2015 SAPCR bench trial, Husband testified that his

bankruptcy case was still pending, and certain documents from his bankruptcy case were

admitted into evidence at the trial.

       On January 22, 2016, the trial court signed a new SAPCR judgment, which judgment

included the $12,500 fee award.

       In April 2016, we issued our opinion and judgment vacating the severance.

       On July 5, 2016, the trial judge signed a new final judgment encompassing both the

divorce decree and the SAPCR judgment.         That final judgment again assessed $12,500 in

attorney’s fees against Husband.

       Thus, the trial court rendered its final judgment on July 5, 2016. Husband, however, cites

no record evidence, nor have we found any, showing that an automatic stay was still in effect on

that date. See Littke v. Trustcorp Mortg. Co. (In re Littke), 105 B.R. 905, 909 (Bankr. N.D. Ind.

1989) (automatic stay ends when case is closed or dismissed or when debtor’s discharge is

granted or denied). Indeed, Husband’s brief says that he has been discharged in bankruptcy, but

he does not say when this occurred or cite any record proof. A discharge would have ended the

automatic stay. See id. We conclude that Husband has not on these arguments shown that the

attorney’s fee award in the July 5, 2016 final judgment violated an automatic stay.

       2.      Was the fee award discharged by Husband’s bankruptcy?

       Husband also asserts, without supporting argument, citation to legal authorities, or record

references, that the July 10, 2013 judgment against him was discharged in bankruptcy.

Assuming he intends to assert a bankruptcy discharge defense to the July 5, 2016 final

judgment’s fee award, this contention is inadequately briefed. See TEX. R. APP. P. 38.1(i).




                                              –10–
       3.      Did the trial court err by entering untimely findings and conclusions?

       Husband further argues that the trial court erred by making procedurally improper

findings and conclusions regarding the fee award. The record shows that Husband requested

findings of fact and conclusions of law on January 22, 2016—the same day the trial court signed

the SAPCR judgment—and therefore timely under Rule 297. On February 19, 2016, more than

twenty days after the trial court signed the SAPCR judgment, Wife filed proposed findings and

conclusions.   That same day, Husband filed (i) a notice of past due findings of fact and

conclusions of law, and (ii) an objection to Wife’s proposed findings and conclusions as

untimely. The trial judge later signed Wife’s proposed findings and conclusions. Husband

complains that Wife filed her proposed findings after the deadline for her to make an initial

request for findings and conclusions.

       The trial court signed its findings and conclusions within the deadline set by the rules.

See TEX. R. CIV. P. 297. And Husband cites no authority for the premise that the trial court erred

by using Wife’s proposed findings and conclusions, regardless of when Wife filed them. We

thus conclude Husband has not shown error.

       We therefore overrule Husband’s fifth issue.

F.     Issue Six: Did the trial judge err by signing the July 10, 2013 judgment while a
       motion to recuse or disqualify was pending?

       Husband’s sixth issue argues that the trial court erred by signing the July 10, 2013

SAPCR judgment while a motion to recuse or disqualify was pending. We conclude that this

issue is moot because the trial court already vacated that judgment.

       If we were to sustain Husband’s sixth issue, we would vacate the July 10 judgment. See

Bourgeois v. Collier, 959 S.W.2d 241, 245–46 (Tex. App.—Dallas 1997, no pet.). But the trial

court granted Husband’s new trial motion, which itself vacated the July 10 judgment. See In re

E.C., 431 S.W.3d 812, 815–16 (Tex. App.—Houston [14th Dist.] 2014, orig. proceeding [mand.

                                              –11–
denied]) (“Granting a new trial has the legal effect of vacating the original judgment . . . .”).

Husband does not explain what practical consequences would follow from our sustaining his

sixth issue, and we cannot perceive any.

       Accordingly, we dismiss Husband’s sixth issue as moot.

G.     Issue Seven: Did the trial court err by allowing Wife to proceed without paying
       court fees after the court sustained a challenge to her inability to pay affidavit?

       Husband’s seventh issue complains that the trial court allowed Wife to proceed without

paying court fees after the court sustained the district clerk’s challenge to Wife’s affidavit of

inability to pay. We overrule this issue because husband received a new trial on that basis but

allowed the new trial to proceed without further objection and therefore waived any subsequent

complaint in this regard.

       Wife filed an original divorce petition one day after Husband filed his own original

divorce petition. Husband’s case was assigned to the 302nd district court; Wife’s case was

assigned to the 330th district court. Wife filed an indigency affidavit in her case. The district

clerk contested Wife’s affidavit, and the trial court sustained that contest.         According to

Husband, however, Wife was nonetheless allowed to proceed.

       Husband, however, identifies only one time when he raised his complaint in the trial

court—his July 23, 2013 new trial motion attacking the July 10, 2013 SAPCR judgment. The

trial court ultimately granted that motion. Thus, when Husband raised this complaint in the trial

court, he received all the relief he requested. Further, because he did not request any other relief,

we conclude that Husband did not preserve error in the trial court. See TEX. R. APP. P. 33.1(a).

       Thus, we overrule Husband’s seventh issue.




                                               –12–
H.     Eighth Issue: Did the trial court err in making its child support order?

       The final judgment ordered Husband to pay Wife both $120 per month as child support

for B.T.G. and a child support arrearage of $18,291.54. Husband’s eighth issue complains about

this order. We reject this issue as inadequately briefed.

       Although Husband’s brief cites cases regarding the standard of review, it does not discuss

or analyze the child support statutes. Nor does Husband apply the law to this case’s facts.

Husband merely asserts that (i) he has another minor child in addition to B.T.G. and (ii) the trial

court erred in assessing child support against him. “The failure to adequately brief an issue,

either by failing to specifically argue and analyze one’s position or provide authorities and record

citations, waives any error on appeal.” In re B.A.B., 124 S.W.3d 417, 420 (Tex. App.—Dallas

2004, no pet.).

       We therefore overrule Husband’s eighth issue.

I.     Issue Nine: Did the trial judge err by not recusing herself from the case?

       Husband’s ninth issue argues that the trial judge should have granted Husband’s post-trial

motion to recuse. We overrule this issue because Husband did not challenge all grounds on

which the administrative judge could have denied Husband’s motion.

       Husband filed a motion to recuse on January 15, 2016, which was two months after the

bench trial in the severed SAPCR case but before the trial court signed the January 22, 2016

SAPCR judgment. The judge declined to recuse herself and referred the motion to the presiding

administrative judge. On January 21, 2016, the day before the trial court signed its January 22nd

judgment, the presiding administrative judge denied Husband’s recusal motion because it was

not verified and because “many of [Husband’s] complaints are matters for which error is

assignable and generally do not support recusal.”




                                               –13–
       Here, Husband’s brief argues only substantive recusal grounds; it does not address the

recusal motion’s lack of verification.      See TEX. R. CIV. P. 18a(a)(1) (motion to recuse or

disqualify “must be verified”). Because Husband does not address an independent ground for

the trial court’s ruling, we cannot reverse that ruling. See Prater v. State Farm Lloyds, 217
S.W.3d 739, 740–41 (Tex. App.—Dallas 2007, no pet.) (“When a separate and independent

ground that supports a ruling is not challenged on appeal, we must affirm the lower court’s

ruling.”)

       Accordingly, we overrule Husband’s ninth issue.

J.     Issue Ten: Did the trial court err by rendering a final judgment that does not
       conform to this Court’s June 30, 2016 order?

       Husband’s tenth issue complains that the trial court’s final judgment does not conform to

this Court’s June 30, 2016 order. Specifically, Husband complains that the final judgment

contains inappropriate severance language. Because that language is contrary to our opinion

concluding that the severance was error, we agree with Husband on this issue and modify the

final judgment accordingly.

       To briefly reiterate the background facts, the trial court originally granted the parties a

divorce and severed the remaining SAPCR issues in order to make the divorce decree final. We

held that the severance was erroneous, In re B.T.G., 494 S.W.3d at 844, but by that time the trial

court had signed an ostensibly final judgment in the severed SAPCR case and Husband had filed

this appeal.   On June 30, 2016, we sua sponte remanded the case to the trial court with

instructions to render a single judgment.

       On July 5, 2016, the trial court responded to our order by creating and signing a new

judgment that consisted of the first four pages of the 2012 divorce decree, followed immediately

by the January 2016 SAPCR judgment’s text. As a result, the new judgment repeats the 2012



                                               –14–
divorce decree’s improper provision purporting to sever “all SAPCR issues” from the divorce

decree. This is contrary to both our holding in In re B.T.G. and our June 30, 2016 order.

       We conclude the trial court erred by including the severance provision in its July 5, 2016

judgment. Accordingly, we sustain Husband’s tenth issue and modify the judgment to delete the

severance provision.

                                       III. DISPOSITION

       For the foregoing reasons, we modify the trial court’s July 5, 2016 final judgment by

deleting the paragraph purporting to sever “all SACPR issues” from the divorce decree, and we

affirm the judgment as modified.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE



160370F.P05




                                              –15–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF B.T.G., A MINOR                   On Appeal from the 302nd Judicial District
CHILD                                                Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-12-12707-U.
No. 05-16-00370-CV                                   Opinion delivered by Justice Whitehill.
                                                     Justices Fillmore and Boatright participating.

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       We DELETE the paragraph of the July 5, 2016 judgment that appears on the
       second page of the judgment under the heading “Parenting Plan.”

It is ORDERED that, as modified, the judgment of the trial court is AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered August 8, 2017.




                                              –16–